PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT



                       No. 09-3616



                      CARL SIMON,

                                      Appellant

                             v.

       GOVERNMENT OF THE VIRGIN ISLANDS



              On Appeal from the District Court
          of the Virgin Islands – Appellate Division
                   (D. C. No. 3-03-cv-00024)
        District Judge: Honorable Daryl D. Donohue
        District Judge: Honorable Raymond L. Finch
         District Judge: Honorable Curtis V. Gomez


               Argued on December 8, 2011


Before: FISHER, GREENAWAY, JR. and ROTH, Circuit Judges


                (Opinion filed May 9, 2012)
Joseph A. DiRuzzo, III, Esquire (Argued)
Fuerst Ittleman
1001 Brickell Bay Drive
Suite 3200
Miami, FL 33131

                       Counsel for Appellant


Office of Attorney General of the Virgin Islands
Department of Justice
Tiffany V. Monrose, Esquire (Argued)
34-38 Kronprindsens Gade, GERS Complex, 2nd Floor
Charlotte Amalie
St. Thomas, VI 00802

                       Counsel for Appellee



ROTH, Circuit Judge:



                          ORDER AMENDING SLIP OPINION


      IT IS ORDERED that the published Opinion in the above case, filed on May 9,

2012, be amended as follows:

      On page 12, paragraph 2, sentence 1, delete the following word:

      “CPD”

and replace it with:

      “CPC”.
      On page 6, paragraph 2, line 1, delete and add to the following:

          Delete “issued a Certificate of Appealability,” add a comma after
          “ Joseph A. DiRuzzo, III” and delete the comma after the
          word “counsel,”

which will result in the sentence reading:

          “On December 17, 2010, we appointed Joseph A. DiRuzzo, III,
           as counsel and directed the parties to address:”




                                                      By the Court,




                                                       JANE R. ROTH
                                                      Circuit Judge

Dated: May 16, 2012
tmm/cc: All counsel of Record